—In a proceeding pursuant to CPLR article 75 to stay arbitration of an underinsured motorist claim, Kara A. Riley appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated September 29, 1996, which granted the petition.
*338Ordered that the order is affirmed, with costs.
We reject the appellant’s contention that she should be able to seek the $20,000 per accident limit of her supplementary uninsured motorist endorsement because two people were injured in the accident. Although two people were injured in the accident, only the appellant has made a claim under this endorsement, and thus, she is limited by the $10,000 per person limit of the endorsement (cf., Matter of Mostow v State Farm Ins. Cos., 88 NY2d 321). Since it is undisputed that the appellant received $10,000 from the carrier of the tortfeasor’s vehicle, the policy’s offset provision authorized by 11 NYCRR 60-2.1 (c) effectively reduced her underinsured motorist claim to zero. Thus, arbitration was properly stayed. Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.